—Order unanimously affirmed without costs. Memorandum: In 1993, a consent order was entered granting petitioners visitation with their three grandchildren. Petitioners commenced this proceeding, alleging that respondents, the childrens’ parents, violated that order, and respondents cross-petitioned for a reduction in visitation. We reject petitioners’ contention that Family Court erred in granting the cross petition. The record supports the court’s determination that it is in the best interests of the children to modify the visitation order (see, Schoffman v Schoffman, 137 AD2d 423, 424; see also, Lo Presti v Lo Presti, 40 NY2d 522, 527). We also reject the contention of petitioners that the court erred in appointing a single Law Guardian for the three children (see, Matter of Smith v Smith, 241 AD2d 980). Furthermore, there is no merit to the argument of petitioners that the court was biased against them. (Appeal from Order of Oneida County Family Court, Morgan, J.—Visitation.) Present—Den-man, P. J., Lawton, Wisner, Balio and Boehm, JJ.